NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Financial Statements For the period January 1, 2010 through June 30, 2010 NVH I LP (a Cayman Islands exempted limited partnership) Index June 30, 2010 Page(s) Report of Independent Auditors1 Consolidated Financial Statements Consolidated Statement of Assets, Liabilities and Partners’ Capital2 Consolidated Condensed Schedule of Investments3–6 Consolidated Statement of Operations7 Consolidated Statement of Changes in Partners’ Capital8 Consolidated Statement of Cash Flows9 Notes to Consolidated Financial Statements10–22 Report of Independent Auditors To the Partners of NVH I LP (a Cayman Islands exempted limited partnership) In our opinion, the accompanying consolidated statement of assets, liabilities and partners’ capital, including the consolidated condensed schedule of investments, and the related consolidated statements of operations, of changes in partners’ capital and of cash flows present fairly, in all material respects, the financial position of NVH I LP and its subsidiaries at June 30, 2010, and the results of their operations, the changes in their partners’ capital and their cash flows for the period January 1, 2010 through June 30, 2010, in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the General Partner.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these financial statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by the General Partner, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP September 30, 2010 - 1 - NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Statement of Assets, Liabilities and Partners' Capital June 30, 2010 (in U.S. dollars) Assets Investments in securities, at fair value (cost $1,202,236,915) $ Foreign cash (cost $70,996,119) Cash and cash equivalents Due from broker Unrealized appreciation on equity access products, at fair value Receivable for investments sold Dividends receivable Total assets $ Liabilities and Partners’ Capital Liabilities Investments in securities sold short, at fair value (proceeds $2,952,960) $ Net unrealized depreciation on forward foreign currency contracts, at fair value Payable for investments purchased Capital withdrawals payable Capital contributions received in advance Accounts payable and accrued expenses Total liabilities Commitments and Contingencies (Note 9) Partners’ Capital General partner Limited partners Total partners’ capital Total liabilities andpartners’ capital $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Condensed Schedule of Investments June 30, 2010 (in U.S. dollars) Fair Value as a Percent of Fair Total Partners’ Description Value Capital Investments in Securities Listed Common Stocks India Financial Services 15.38% Software 6.22% Construction 5.23% Infrastructure 4.14% Chemicals, Agro 3.75% Automobiles 3.74% Pharmaceuticals 3.36% Real Estate 3.34% Diversified 2.72% Energy 2.49% Materials 2.20% Consumer Durables 1.73% Logistics 1.66% Consumer Discretionary 1.45% Auto Ancillaries 1.19% Capital Goods 0.76% Hotel 0.39% Textile 0.35% Light Engineering 0.28% Food, Beverage 0.02% Total India listed common stocks (Cost $824,951,943) 60.40% Hong Kong Real Estate 0.06% Total Hong Kong listed common stocks (Cost $1,059,385) 0.06% Luxembourg Consumer Discretionary 0.08% Total Luxembourg listed common stocks (Cost $1,315,122) 0.08% United Kingdom Real Estate 0.11% Total United Kingdom listed common stocks (Cost $3,828,800) 0.11% Total listed common stocks (Cost $831,155,250) 60.65% Index Product India Diversified 2.92% Total India index product (Cost $27,937,468) 2.92% Exchange Traded Funds Hong Kong Diversified 0.31% Real Estate 0.13% Total Hong Kong exchange traded funds (Cost $8,350,271) 0.44% The accompanying notes are an integral part of these consolidated financial statements. - 3 - NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Condensed Schedule of Investments June 30, 2010 (in U.S. dollars) Fair Value as a Percent of Fair Total Partners’ Description Value Capital Options Purchased Hong Kong Index 0.04% Total Hong Kong options purchased (Cost $575,597) 0.04% India Index 0.03% Currency 0.01% Total India options purchased (Cost $4,197,202) 0.04% United States Of America Commodities 0.04% Total United States Of America options purchased(Cost $3,656,710) 0.04% Total options purchased(Cost $8,429,509) 0.12% Investment Fund India Multi Strategy Arbitrage Fund 0.31% Total India investment fund (Cost $5,000,000) 0.31% Private Investments India Non-Listed Common Stocks Construction 2.61% Hotels 0.94% Financial Services 0.85% Capital Goods 0.55% Commercial Services 0.51% Software 0.17% Auto Ancillaries 0.00% Total India non-listed common stocks (Cost $75,502,631) 5.63% Listed Common Stocks (carried at exchange price) Financial Services 1.92% Automobiles 0.37% Textile 0.09% Total India listed common stocks (Cost $32,305,390) 2.38% Convertible Redeemable Preferred Stocks Food, Beverage 0.98% Total India convertible redeemable preferred stocks (Cost $8,055,535) 0.98% Real Estate Silver Holdings Mauritius Limited, Various Cities, India 3.64% Khajrana Ganesh (Carton) Limited, Gurgaon, India 2.69% NV Realty Private Limited, Pune, India 2.24% NV Developers Private Limited, Thane, India 1.84% Carwel Estates Limited, Chennai, India 1.71% Other 2.91% Total India real estate (Cost $197,442,732) 15.03% (in U.S. dollars) - 4 - Fair Value as a Percent of Fair Total Partners’ Description Value Capital Investment Funds India Real Estate 0.40% Total India investment funds (Cost $6,017,750) 0.40% Malaysia Financial Services 0.14% Total Malaysia investment funds (Cost $2,040,379) 0.14% Total private investments (Cost $321,364,417) 24.56% Total investments in securities (Cost $1,202,236,915) 89.00% Investments in Securities Sold Short Exchange Traded Funds Hong Kong Real Estate (0.05)% Total Hong Kong exchange traded funds (Proceeds $980,960) (0.05)% Options Written United States of America Commodities (0.01)% Total United States of America options written (Proceeds $1,797,000) (0.01)% India Currency (0.00)% Total India options written (Proceeds $175,000) (0.00)% Total options written (Proceeds $1,972,000) (0.01)% Total investments in securities sold short (Proceeds $2,952,960) (0.06)% The accompanying notes are an integral part of these consolidated financial statements. - 5 - NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Condensed Schedule of Investments June 30, 2010 (in U.S. dollars) Fair Value Fair Value as a Percent of Total Partners’ Capital Unrealized Equity Access Products (a) (b) Appreciation India Diversified 0.64% Financial Services 3,813,671 0.21% Total unrealized appreciation on India equity access products 0.85% Forward Foreign Currency Contracts (0.02% of total partners’ capital) (b) Amount in Indian Rupees Description Maturities Unrealized Depreciation US Dollar sold in exchange for Indian Rupee 7/12/2010-8/31/2010 Net unrealized depreciation on forward foreign currency contracts Futures Contracts (b) Number of Contracts Description Maturities Unrealized Appreciation (Depreciation) 15 Various Various $- (a) Equity access products are collateralized as discussed in Note 2.The Master Fund’s agreements with its counterparties are generally for multi-year durations. (b) Derivative contracts may increase or decrease the Master Fund’s economic exposure to individual issuers, industry or market developments in addition to the amounts shown as unrealized appreciation/depreciation. Industry Concentration of Investments in Securities and Equity Access Products greater than 5% of Total Partners’ Capital Fair Value of Positions as a Percent of Total Partners’ Capital Real Estate 19.01% Financial Services 18.50% Construction 7.85% Diversified 6.60% Software 6.38% Country Concentration of Investments in Securities and Equity Access Products greater than 5% of Total Partners’ Capital India 88.94% The accompanying notes are an integral part of these consolidated financial statements. - 6 - NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Statement of Operations For the Period January 1, 2010 through June 30, 2010 (in U.S. dollars) Investment income Dividends (net of withholding taxes of $8,536) $ Interest Total investment income Expenses Management fees Professional fees Other Total expenses Net investment loss ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on Investments in securities Investments in securities sold short ) Derivative transactions (including equity access products and futures contracts) ) Foreign currency transactions (including forward foreign currency contracts) ) Net realized gain Net change in unrealized appreciation (depreciation) on Investments in securities ) Investments in securities sold short Derivative transactions (including equity access products and futures contracts) ) Foreign currency transactions (including forward foreign currency contracts) Net change in unrealized depreciation ) Net realized and unrealized gain on investments Net increase in partners’ capital resulting from operations $ The accompanying notes are an integral part of these consolidated financial statements. - 7 - NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Statement of Changes in Partners’ Capital For the Period January 1, 2010 through June 30, 2010 (in U.S. dollars) General Limited Partner Partners Total Partners' capital, January 1, 2010 $ $ $ Capital contributions - Capital withdrawals - ) ) Deemed distributions - ) ) Pro-rata allocation of net increase in partners’ capitalresulting from operations - Partners' capital, June 30, 2010 $ $ $ The accompanying notes are an integral part of these consolidated financial statements. - 8 - NVH I LP (a Cayman Islands exempted limited partnership) Consolidated Statement of Cash Flows For the Period January 1, 2010 through June 30, 2010 (in U.S. dollars) Cash flows from operating activities Net increase in partners' capital resulting from operations $ Adjustments to reconcile net increase in partners' capital resulting from operations to net cash provided operating activities: Purchases of securities and equity access products ) Payments to cover securities sold short ) Proceeds from sales of securities and equity access products Proceeds from securities sold short Payments on closeouts of futures contracts ) Payments on forward foreign currency contracts ) Increase in operating assets: Due from broker ) Dividends receivable ) Decrease in operating liabilities: Due to broker ) Accounts payable and accrued expenses ) Net change in unrealized depreciation on investments in securities and derivative transactions Net change in unrealized appreciation of investments in securities sold short ) Net change in unrealized appreciation on foreign currency (including forward foreign currency contracts) ) Net realized gain on investments in securities and derivative transactions ) Net realized loss on investments in securities sold short Net realized loss on foreign currency transactions (including forward currency contracts) Net cash provided by operating activities Cash flows from financing activities Capital contributions, net of change in capital contribution receivable Capital withdrawals, net of change in capital withdrawals payable ) Deemed distributions ) Net cash used by financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents (including foreign cash) Beginning of year End of year $ The accompanying notes are an integral part of these consolidated financial statements. - 9 - NVH I LP (a Cayman Islands exempted limited partnership) Notes to Consolidated Financial Statements June 30, 2010 1.Organization NVH I LP (the “Master Fund”) is a Cayman Islands exempted limited partnership which commenced operations on November 8, 2004.The Master Fund is governed by its agreement of limited partnership dated July 7, 2006 (the "Partnership Agreement"). The investment manager of the Master Fund is New Vernon Advisers LP (the “Investment Manager”), a Delaware limited liability partnership.The Investment Manager is responsible for the investment decisions of the Master Fund and also assists with certain administrative functions.The General Partner of the Master Fund is New Vernon Management LLC (the “General Partner”), a Delaware limited liability company.The General Partner manages the business and affairs of the Master Fund and is affiliated with the Investment Manager. The consolidated financial statements of the Master Fund represent the financial position and results of operations of the Master Fund, and its wholly-owned Mauritian subsidiaries: New Vernon India Limited, New Vernon Private Equity Limited and New Vernon Mauritius (collectively, the “Mauritius Companies”). The Master Fund operates under a “master fund/feeder fund” structure where its limited partners invest substantially all of their assets in the Master Fund.At June 30, 2010, New Vernon Holdings LP (“Holdings”), New Vernon India Fund LP and New Vernon India Fund II LP (commenced operations on May 1, 2010) held interests in the partners’ capital of the Master Fund of 49.33%, 48.61 and 2.06%, respectively.Holdings has two limited partners: New Vernon India (Cayman) Fund LP and New Vernon India (Cayman) Fund II LP, which own indirect interests in the partners’ capital of the Master Fund of 25.26% and 19.84%, respectively, at June 30, 2010. New Vernon India (Cayman) Fund LP, New Vernon India (Cayman) Fund II LP, New Vernon India Fund LP and New Vernon India Fund II LP are collectively called the “Feeder Funds”.The limited partners of the Feeder Funds are referred to as the “Limited Partners”. Nature of Investments The Master Fund’s primary investment objective is to seek to earn a risk-adjusted return primarily through investments in a selection of Indian companies, Indian real estate projects and other assets.Investments are primarily equity or equity related and may be structured either through direct or synthetic ownership.“Indian Companies” are companies that: (i) are organized under the laws of India; (ii) have securities which are traded principally on any Indian stock exchange or in the Indian over-the-counter market; or (iii) are located outside of India and have the potential to benefit from access to Indian operations, markets, technologies, workforce or other capabilities.“Indian Real Estate Projects” include the development and management of commercial, industrial and/or residential real estate and hospitality projects located within India.The Master Fund may also invest up to 15% of total capital commitments of the Limited Partners in securities of issuers organized, having their principal place of business, or principal trading market in Hong Kong, Indonesia, Malaysia, Singapore, South Korea, Taiwan, Thailand, Japan, Sri Lanka, Pakistan, People’s Republic of China, Bangladesh, Vietnam or the Philippines as well as emerging market countries throughout Asia and elsewhere. The Master Fund may also invest in other special investment opportunities.Additionally, the Master Fund is authorized to use various investment strategies (across instruments, including but not restricted to, currency forwards, futures, options and other financial instruments) to seek to manage various market risks.The Master Fund may also, from time to time, sell securities short without limitation. The General Partner may designate up to 40% of total capital commitments of the Limited Partners as "Designated Investments" (termed “Private investments” in the consolidated condensed schedule of investments) because they will be, in the view of the General Partner, long term, illiquid or without a readily ascertainable market value. - 10 - NVH I LP (a Cayman Islands exempted limited partnership) Notes to Consolidated Financial Statements June 30, 2010 2.Summary of Significant Accounting Policies The following is a summary of the significant accounting policies followed by the Master Fund in the preparation of its consolidated financial statements.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Use of Estimates The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the consolidated financial statements.In particular, estimates are made relating to the fair value of securities (including Private Investments) and derivatives.Actual results could differ from those estimates and such differences could be material to the Master Fund's financial statements. Consolidation The Master Fund consolidates its wholly-owned subsidiaries.Intercompany accounts and transactions have been eliminated. Investment Transactions Investment and contractual transactions are recorded on a trade/contract date basis.Realized gains and losses on security transactions are determined on the specific identification cost basis. Investment Valuation In general, when investments are listed on an established securities exchange or traded in the over-the-counter market (“OTC”), the Master Fund will value them at their last available public sale price.Investments in investment funds will be valued at the fair value reported by such investment fund.At June 30, 2010, the Master Fund held $110,960,861 of listed common stocks where the Master Fund's holdings relative to the average daily trading volume of these common stocks or underlying common stocks was 20 days or greater. At June 30, 2010, $42,356,845of investments consists of securities included in Designated Investments which are valued at the last available public sales price. At June 30, 2010, there were three investments in investment funds which were fair valued at the net asset value reported by such investment funds.Investments in investment funds include an open-ended fund company, with a fair value of $5,467,707, investing primarily in arbitrage opportunities in Indian markets and carries monthly liquidity with no unfunded capital commitments remaining.Investments in investment funds also includes a private equity fund investing in real estate opportunities in India, with a fair value of $7,047,708, and a private equity fund investing in opportunities in Malaysia and other emerging markets, with a fair value of $2,524,912.The investments in private equity funds cannot be redeemed with the funds.Distributions from each fund will be received as the underlying investments of the funds are liquidated with estimated liquidation of the underlying investments ranging from six to eight years.The unfunded capital commitments for these private equity funds amount to approximately $10,700,000 at June 30, 2010. - 11 - NVH I LP (a Cayman Islands exempted limited partnership) Notes to Consolidated Financial Statements June 30, 2010 The Master Fund enters into equity access products.Equity access products are OTC contracts that are valued at contractual terms based upon the last available public sale price of the underlying listed common stock. The Master Fund also enters into index products.Index products are fully-paid depository type instruments valued at contractual terms based upon the last available public sale price of the underlying listed common stock. The Master Fund may buy or write put and call options through listed exchanges and the OTC market.The buyer of an option has the right to purchase (in the case of a call option) or sell (in the case of a put option) a specified quantity of a specified security or currency at a specified price prior to or on a specified expiration date.The writer of an option is exposed to the risk of loss if the market price of the underlying securities or currencies decreases (in the case of a put option) or increases (in the case of a call option).The writer of an option can never profit more than the premium paid by the buyer but can lose an unlimited amount in the case of a written call option and can lose the difference between the strike price and zero in the case of a written put option. Premiums received from writing options are recorded as liabilities.If the value of a written option exceeds the premiums received, the excess is treated as an unrealized loss.Conversely, if a premium exceeds the value, the excess, to the extent of premiums received, is treated as an unrealized gain.When a written option expires on its stipulated expiration date or when the closing transaction is entered into, the related liability is extinguished and the Master Fund realizes a gain (or loss if the cost of the closing transaction exceeds the premium received when the option was written).When an option is purchased, an amount equal to the premium paid is recorded as an investment and subsequently adjusted to the current value.If the value of a purchased option exceeds the premium paid, the excess is treated as an unrealized gain.Conversely, if the premium exceeds the value, the excess, to the extent of premiums paid, is treated as an unrealized loss.When a purchased option expires on its stipulated expiration date or when a closing transaction is entered into, the premium paid on the purchase of the option is treated by the Master Fund as a realized loss. Options listed on a national securities exchange are fair valued at their last available public sale price.Investments in OTC option contracts are fair valued using one or more indicative quotations from financial institutions. Forward foreign currency contracts are fair valued using forward rates obtained from recognized market information providers.Futures contracts are traded on exchanges and are fair valued at their last available sale price. Designated Investments are stated at fair value as determined in good faith by the General Partner (in consultation with the Investment Manager and where deemed appropriate by the Investment Manager,receipt of third party prepared appraisals).At June 30, 2010, there were 26 Designated Investments with an aggregate fair value of $437,908,087.The largest individual Designated Investment at June 30, 2010 had a fair value of $64,869,055.At June 30, 2010, $17,410,118 consists of a convertible security valued at its expected contracted sale price to an independent third-party buyer.For the remaining Designated Investments of $378,141,124 (which excludes Designated Investments of $42,356,845fair valued at their last available public sale price), generally the General Partner (in consultation with the Investment Manager and where deemed appropriate by the Investment Manager, upon receipt of third party prepared appraisals) will initially fair value such investments at cost and will adjust the fair values to reflect meaningful third-party transactions in the private equity market, a significant change in the financial condition or operating performance of the investment, or other pertinent developments that otherwise warrant a change in the fair valuation of the investment.Valuation techniques for private equity investments include utilizing multiples derived from peer company comparable data or relevant market indices.Factors considered in fair valuing individual investments include, without limitation, available market prices, type of security, purchase price, purchases of the same or similar securities by other investors, marketability, restrictions on disposition, yield-to-maturity, current financial position and operating results and other pertinent information.Real estate investments are fair valued considering various market, income and cost approaches.Valuation techniques include direct capitalization methods utilizing expected revenue and market-based capitalization rates as well as present value methods discounting expected future cash flows utilizing market-based discount rates. - 12 - NVH I LP (a Cayman Islands exempted limited partnership) Notes to Consolidated Financial Statements June 30, 2010 Notwithstanding the foregoing, if in the reasonable judgment of the General Partner (in consultation with the Investment Manager), in its sole discretion, the price for an investment held by the Master Fund does not represent the fair value of such security or where price quotations are not readily available or where prices received are not deemed appropriate, such investment shall be valued at fair value as determined by the General Partner (in consultation with the Investment Manager). Although the General Partner (in consultation with the Investment Manager and receipt of third party prepared appraisals) uses its best judgment in estimating the fair value of investments, there are inherent limitations in any estimation technique.The fair value estimates presented herein are not necessarily the amount that the Master Fund could realize in a current transaction.Future confirming events will also affect the estimates of fair value and the effect of such events on the estimates of fair value, including the ultimate liquidation of investments, could be material to the consolidated financial statements.At June 30, 2010, total securities fair valued by the General Partner (in consultation with the Investment Manager) were $395,551,242 (which excludes Designated Investments of $42,356,845 valued at their last available public sale price) and represented 22.18% of total partners’ capital.In addition, at June 30, 2010, $110,960,861 listed common stocks representing 6.22% of total partners’ capital, respectively, consisted of holdings of 20 days or greater relative to the average daily trading volume of such common stocks or underlying common stocks. Authoritative guidance on fair value measurements and disclosures established a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to level 1 measurements, which include unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets and liabilities.The next priority is given to level 2 measurements, which include quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly.The lowest priority is given to level 3 measurements, which includes prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e. supported with little or no market activity). - 13 - NVH I LP (a Cayman Islands exempted limited partnership) Notes to Consolidated Financial Statements June 30, 2010 The following table sets forth the Master Fund’s investments by level within the fair value hierarchy at June 30, 2010: Level 1 Level 2 Level 3 Total Investments in securities: Listed common stocks $ $
